UNITED STATES DISRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

RAYMOND WELCH,
Plain|iff,
Case No.: 2:18-cv-186

v. JUDGE EDMUND A. SARGUS, JR.
Magistrate Judge Elizabeth Preston Deavers

NANCY A. BERRYH`ILL,
ACTING COMMISSIONER
OF SOCIAL SECURITY,

Defendant.

ORDER
The parties have filed a Joint Motion for an Award of Attorney’s Fees Pursuant to the
Equal Access to Justice Act (“EAJA”), which is hereby GRANTED. (ECF No. 21.) Plaint;iff is
awarded the sum of $3,950.00. The award of attorney fees satisfies all of Plaintiff’s claims for
fees and expenses under 28 U.S.C. § 2412. The Court orders that the fee award is payable to
Plaintiff. If counsel for the parties can verify that Plaintiff owes no pre-existing debt Subject to
offset, Defendant agrees to direct that the award be made payable to PlaintiH’ s attorney pursuant

to the EAJA assignment duly signed by Plaintiff and eounsel.

 

IT IS SO ORDERED.
7>- a<. nom /U\/
DATE EDM . SARGUS, JR.

CHIEF TED STATES DISTRICT JUDGE

